Citation Nr: 0713688	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for carpel tunnel 
syndrome of the left wrist. 

5.  Entitlement to service connection for carpel tunnel 
syndrome of the right wrist. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1982 and from January 1983 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.


FINDINGS OF FACT

1.  The veteran did not incur hypertension in service or 
within one year of his discharge from service.

2.  The veteran did not incur arthritis of the left or right 
knee in service or within one year of his discharge from 
service.

3.  The veteran did not incur carpal tunnel syndrome of the 
left or right wrist in service. 


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Service connection for arthritis of the knees is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished via 
letter dated in September 2003.  This letter also informed 
the veteran of the information and evidence necessary to 
substantiate his claims of service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
a low back disability.  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any concerns regarding such downstream elements 
are rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issues.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned September 2003 letter, which advised the 
veteran to send any evidence in his possession that pertained 
to the claims on appeal.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all available private records identified by the veteran.  
In this regard, the Board notes that after several requests, 
it was unable to obtain medical records from Robert King, 
M.D.  The veteran has not indicated the presence of any 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  A medical 
examination is not necessary to decide the claims because, as 
discussed below in greater detail, there is no indication 
that the veteran's claimed disabilities are associated with 
his period of service.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A.  
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis and hypertension, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail). 

Hypertension and Arthritis of the Knees

Service connection for hypertension and arthritis of the 
knees is not established.  The veteran's service medical 
records are silent with respect to a diagnosis of 
hypertension in service.  Indeed, a March 1989 coronary 
artery risk evaluation reveals normal blood pressure.  
Likewise, the veteran's service medical records are silent 
with respect to arthritis of the knees and reveal normal 
knees upon the veteran's discharge.  The earliest clinical 
evidence of hypertension is found in a February 1998 progress 
note authored by P. Wolfe, M.D.  Similarly, the first 
clinical evidence of arthritis appears in a January 2000 
progress note authored by Dr. Wolfe.  Treatment records of 
Kendall Klein, M.D., show continued treatment and diagnosis 
of hypertension and arthritis.  None of the evidence of 
record attributes these disorders to the veteran's period of 
service.  Because there is no evidence that these 
disabilities manifested to any degree within one year of the 
veteran's discharge, i.e. by approximately January 1994, and 
no competent medical evidence attributes these disorders to 
the veteran's period of military service, service connection 
must be denied.  

Bilateral Carpal Tunnel Syndrome

Service connection for bilateral carpal tunnel syndrome is 
not warranted.  The Board has carefully reviewed the 
veteran's service medical records and notes no diagnosis of 
carpal tunnel syndrome or any complaints of a wrist injury or 
pain in service.  Likewise, there is no medical evidence 
indicating a current diagnosis of carpal tunnel syndrome.  
Accordingly, service connection thereof cannot be established 
and the claim must be denied.  









	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for carpel tunnel syndrome 
of the left wrist is denied. 

Entitlement to service connection for carpel tunnel syndrome 
of the right wrist is denied. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


